IN THE SUPREME COURT OF THE STATE OF DELAWARE

 TIMOTHY HOUSER,                          §
                                          §
       Defendant Below,                   §   No. 163, 2021
       Appellant,                         §
                                          §   Court Below: Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. S1611019437
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                            Submitted: August 16, 2021
                             Decided: August 31, 2021

                                  ORDER

      On May 24, 2021, the Court received a letter from the appellant indicating

that he desired to appeal a decision of the Superior Court. On May 25, 2021, the

Chief Deputy Clerk sent the appellant letters directing him to complete and sign an

official Form A notice of appeal by June 9, 2021 and to pay the filing fee or to file a

motion and affidavit to proceed in forma pauperis by the same date. The appellant

did not respond to those letters. On June 17, 2021, the Chief Deputy Clerk issued a

notice, sent by certified mail, directing the appellant to show cause why his appeal

should not be dismissed for failure to file a motion to proceed in forma pauperis and

an official Form A notice of appeal. On July 12, 2021, the postal service returned

the June 17 notice with the designations “attempted-not known” and “unable to

forward.” On July 12, 2021, the Senior Court Clerk obtained an updated address for
the appellant and sent a notice to show cause to the new address by certified mail.

On August 6, 2021, the Chief Deputy Clerk resent the notice to the new address by

first-class mail. On August 16, 2021, the postal service returned the July 12 notice

with the designations “unclaimed” and “unable to forward.” The appellant having

failed to respond to the notice to show cause within the required ten-day period or

to report any change of address to the Court, dismissal of this action is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice




                                          2